      Case:21-13328-MER Doc#:101 Filed:08/11/21                      Entered:08/11/21 14:09:47 Page1 of 6




                                      UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF COLORADO

         In re:                                                    Case No. 21-13328 MER

         SUMMIT FAMILY RESTAURANTS INC.,                           Chapter 11

                  Debtor.

                       PARTIES’ STIPULATED FACTS FOR AUGUST 25, 2021 HEARING


               Creditor, BSV Lamont JCRS, LLC, through counsel, Fox Rothschild LLP, and Debtor,
        Summit Family Restaurants, Inc., through counsel, Kutner Brinen Dickey Riley, P.C., submit the
        following Stipulated Facts pursuant to the Order and Notice of Hearing by Video Conference (Doc.
        94):

               1.      BSV Lamont JCRS, LLC, as Landlord (“Landlord”), and Summit Family
        Restaurants, Inc., as Tenant (“Tenant” or “Debtor”), are parties to that certain Shopping Center
        Lease, dated September 12, 2014, for the lease of that certain premises, commonly known as Casa
        Bonita, in the JCRS Shopping Center n/k/a Lamar Station Plaza, located at 6715 West Colfax
        Avenue, Lakewood, Colorado 80214 (the “Premises”) (the “Lease”). See Lease.

                  2.        The Lease includes the following provision regarding liquidated damages:

                            9.1     Tenant shall commence business operations in the Demised
                            Premises on or immediately after the Commencement date and shall
                            continuously and uninterruptedly operate its business in an efficient,
                            high class and reputable manner so as to produce the maximum
                            amount of sales from the Demised Premises. Tenant shall not at any
                            time leave the Demised Premises vacant, but shall in good faith
                            continuously throughout the Lease Term conduct and carry-on in the
                            entire Demised Premises the type of business for which the Demised
                            Premises is leased. Tenant shall keep the Demised Premises open to
                            the public for business with adequate personnel in attendance and
                            with adequate stock during Business Hours, except to the extent
                            Tenant may be prohibited from being open for business by
                            applicable law ordinance or governmental regulation if Tenant shall
                            fail to cause its business to be operated during Business Hours in
                            addition to any other remedy available to Landlord under this Lease
                            Tenant shall pay to Landlord, as liquidated damages for such breach,
                            a sum equal to Two Hundred Dollars 200 ($200.00) for each hour
                            or portion thereof during which Tenant shall fail to so operate
                            notwithstanding the foregoing, in no event shall Tenant be required
                            to operate at the Demised Premises on Thanksgiving Day or on
                            Christmas Day.




125284106.1
      Case:21-13328-MER Doc#:101 Filed:08/11/21                     Entered:08/11/21 14:09:47 Page2 of 6




        See Lease, Article 9, Section 9.1.

                3.     Pursuant to the Lease, Debtor’s Business Hours are “from 11:00 a.m. to 9:00 p.m.
        on Mondays through Thursdays; 11:00 a.m. to 10:00 p.m. Fridays and Saturdays; and 11:00 a.m.
        to 9:00 p.m. Sundays.” See Lease, Article 1, Section 1.1(t).

                4.       BSV Lamont, as Landlord, and Ross Dress for Less, Inc. (“Ross”), as Tenant, are
        parties to that certain Lease, dated August 9, 2016, for the lease of that certain premises, commonly
        known as Ross Dress for Less, in the JCRS Shopping Center n/k/a Lamar Station Plaza, located at
        6715 West Colfax Avenue, Lakewood, Colorado 80214 (the “RDL Lease”). See RDL Lease.

               5.    On March 11, 2020, Colorado’s Governor, Jared Polis, issued Executive Order D
        2020 003, Declaring a Disaster Emergency Due to the Presence of Coronavirus Disease 2019 in
        Colorado.

               6.     On March 16, 2020, the Colorado Department of Public Health and Environment
        (“CDPHE”) issued Public Health Order 20-22 Closing Bars, Restaurants, Theaters, Gymnasiums,
        and Casinos Statewide (“PHO 20-22).

                7.    Pursuant to PHO 20-22, effective March 17, 2020 at 8:00 a.m., certain places of
        public accommodation, including, without limitation, restaurants, were ordered “closed to ingress,
        egress, use and occupancy by members of the public.” However, such places of public
        accommodation, including, without limitation, restaurants, were “encouraged to offer food and
        beverage using delivery service, window service, walk-up service, drive-through service, or drive-
        up service ….”

              8.     On March 17, 2020, Debtor closed Casa Bonita for ingress, egress, use and
        occupancy by members of the public, and did not offer food and beverage using delivery service,
        window service, walk-up service, drive-through service, or drive-up service.

               9.   On May 25, 2020, Colorado’s Governor, Jared Polis, issued Executive Order D
        2020 079 Amending and Extending Executive Order D 2020 044 Safer at Home (“EA D 2020-
        079”).

               10.     Pursuant to EA D 2020-079, prior Executive Order D 2020 0441 was amended to
        “[p]ermit Places of Public Accommodation to offer food and beverage using delivery service,
        window service, walk-up service, drive-through service, drive-up service, curbside delivery,
        outside dining, limited indoor dining, or any other manner set forth in an existing Executive Order
        or PHO and in accordance with mandatory Social Distancing Requirements.”

                11.   On May 26, 2020, CDPHE issued Fourth Amended Public Health Order 20-28
        Safer at Home (“Fourth Amended PHO 20-28”).


        1
         Pursuant to Executive Order D 2020 044, places of public accommodation were not allowed to have indoor or
        outdoor dining.

                                                            2


125284106.1
      Case:21-13328-MER Doc#:101 Filed:08/11/21                     Entered:08/11/21 14:09:47 Page3 of 6




                12.     Pursuant to the Fourth Amended PHO 20-28, “[e]ffective May 27, 2020, Restaurants
        may open to in-person dining at 50% of the indoor posted occupancy code limit, not to exceed 50
        people, whichever is less. Tables or groups must be limited to no more than 8 people and be spaced so
        that patrons are a minimum of 6 feet apart. Restaurants may also use any existing, licensed outdoor
        space for in-person dining with the same group limit of 8 and minimum spacing of 6 feet apart.
        Restaurants must have or obtain approval from their local government’s permitting, building and fire
        code oversight agency for any new outdoor dining space prior to use.”

               13.     On June 1, 2020, Colorado’s Governor, Jared Polis, issued Executive Order D 2020
        091, Safer at Home and in the Vast, Great Outdoors (“EA D 2020-091”).

                 14.     Pursuant to EA D 2020-091, the Executive Director of CDPHE was directed to
        issue new or amended public health orders that would “[p]ermit Places of Public Accommodation
        to offer food and beverage using delivery service, window service, walk-up service, drive-through
        service, drive-up service, curbside delivery, outside dining, limited indoor dining, or any other manner
        set forth in an existing Executive Order or PHO and in accordance with mandatory Social Distancing
        Requirements and cleaning and disinfection protocols.”

                15.   On June 5, 2020, CDPHE issued Seventh Amended Public Health Order 20-28
        Safer at Home and in the Vast, Great Outdoors (“Seventh Amended PHO 20-28”).

                16.     Pursuant to the Seventh Amended PHO 20-28, “… [e]ffective June 18, 2020, extra
        large Restaurants may expand to no more than 100 patrons indoors within their usable space calculated
        using the Social Distancing Space Calculator. Tables or groups must be limited to no more than 8
        people and be spaced so that patrons are a minimum of 6 feet apart. Restaurants may also use any
        existing, licensed outdoor space for in-person dining with the same group limit of 8 and minimum
        spacing of 6 feet apart. Restaurants must have or obtain approval from their local government’s
        permitting, building and fire code oversight agency for any new outdoor dining space prior to use.”

               17.    On September 15, 2020, CDPHE issued Public Health Order 20-35 Safer at Home
        Dial (“PHO 20-35”), which superseded and replaced PHO 20-22 and PHO 20-28, as amended.

              18.     Pursuant to PHO 20-35, restrictions on restaurant operations were determined, by
        County, based on three (3) Safer at Home Levels, as follows:

         Level 1                                               Restaurants may operate at 50% of the posted
                                                               occupancy limit indoors not to exceed 175
                                                               people, whichever is less, per room.
                                                               Restaurants may also use any existing,
                                                               licensed outdoor space for in-person dining
                                                               with the same group limit of 10 and minimum
                                                               spacing of 6 feet apart.




                                                           3


125284106.1
      Case:21-13328-MER Doc#:101 Filed:08/11/21                   Entered:08/11/21 14:09:47 Page4 of 6




         Level 2                                             Restaurants may operate at 50% of the posted
                                                             occupancy limit indoors not to exceed 50
                                                             people, whichever is less, per room. Extra
                                                             large establishments may expand to no more
                                                             than 100 patrons indoors per room within their
                                                             usable space calculated using the Distancing
                                                             Space Calculator. Outdoor dining operates the
                                                             same as Level 1.
         Level 3                                             Restaurants may operate at 25% of the posted
                                                             occupancy limit indoors not to exceed 50
                                                             people, whichever is less, per room.
                                                             Restaurants may also use any existing,
                                                             licensed outdoor space for in-person dining
                                                             with the same group limit of 10 and minimum
                                                             spacing of 6 feet apart.

              19.    On November 2, 2020, CDPHE issued Public Health Order 20-36 Covid-19 Dial
        (“PHO 20-36”), which superseded and replaced PHO 20-35.

               20.    Pursuant to PHO 20-36, restrictions on restaurant operations were determined, by
        County, based on various Safer at Home Levels. For example, restaurant located in a county that
        met Level Blue requirements could “operate at 50% of the posted occupancy limit indoors not to
        exceed 175 people excluding staff, whichever is less, per room.”

               21.     PHO 20-36 was amended numerous times to, among other things, make changes to
        the Safer at Home Levels.

               22.    On April 6, 2021, Debtor filed a voluntary bankruptcy petition under Subchapter V
        of Chapter 11 of the Bankruptcy Code.

               23.     As of April 6, 2021, Debtor had not re-opened Casa Bonita for food, beverage
        and/or entertainment services.

                24.    On April 15, 2021, CDPHE issued Public Health Order 20-38 Limited Covid-19
        Restrictions (“PHO 20-38”), which superseded and replaced PHO 20-36, as amended.

                  25.   Pursuant to PHO 20-38, all state-imposed restrictions on restaurant operations were
        lifted.

               26.     On April 13, 2021, the Jefferson County Public Health Department (“JCPH”)
        issued Public Health Order 21-001 Covid-19 Dial, which was subsequently amended on April 20,
        2021 (“JeffCo PHO 21-001”).

               27.   Pursuant to JeffCo PHO 21-001, Jefferson County adopted Colorado’s Covid-19
        Dial Framework set forth in the CDPHE’s Tenth Amended Public Health Order 20-36 and for the



                                                         4


125284106.1
      Case:21-13328-MER Doc#:101 Filed:08/11/21                  Entered:08/11/21 14:09:47 Page5 of 6




        period of April 16, 2021 through May 15, 2021, continued to impose certain limitations on
        operations of restaurants.

               28.      Pursuant to JeffCo PHO 21-001, as of May 16, 2021, all restrictions on restaurant
        located in Jefferson County were lifted.

        Respectfully submitted this 11th day of August, 2021.

         FOX ROTHSCHILD LLP                                 Kutner Brinen Dickey Riley, P.C.

         /s/ Christopher J. Dawes                           /s/ Jonathan M. Dickey
         Christopher J. Dawes, Esq., Atty. No. 33818        Jonathan M. Dickey, Esq., Atty. No 46981
         1225 17th Street, Suite 2200                       1660 Lincoln Street, Suite 1720
         Denver, CO 80202                                   Denver, CO 80264
         Phone: (303) 292-1200                              Phone: (303) 832-2400
         Fax: (303) 292-1300                                Email: jmd@kutnerlaw.com
         Email: cdawes@foxrothschild.com
                                                            Attorneys for Summit Family Restaurants,
         Heather L. Ries, Esq., Atty. No. 581933 (FL)       Inc.
         777 South Flagler Drive
         Suite 1700 West Tower
         West Palm Beach, FL
         Phone: (561) 835-9600
         Fax: (561) 835-9602
         Email: hries@foxrothschild.com

         Attorneys for BSV Lamont JCRS, LLC




                                                        5


125284106.1
      Case:21-13328-MER Doc#:101 Filed:08/11/21                 Entered:08/11/21 14:09:47 Page6 of 6




                                          CERTIFICATE OF SERVICE

               I hereby certify that on the 11th day of August, 2021, I served a true and correct copy of
        the foregoing PARTIES’ STIPULATED FACTS FOR AUGUST 25, 2021 HEARING via
        CM/ECF on the following:

        Patrick F. Keery                                     Robert Samuel Boughner
        Keery McCue PLLC                                     U.S. Trustee
        6803 E. Main Street, Suite 1116                      1961 Stout Street, Suite 12-200
        Scottsdale, AZ 85251                                 Denver, CO 80294

        Jeffrey S. Brinen                                    Patty Chan
        Jonathan M. Dickey                                   Office of the U.S. Trustee
        Kutner Brinen Dickey Riley, P.C.                     230 North First Avenue, Suite 204
        1660 Lincoln Street, Suite 1720                      Phoenix, AZ 85003
        Denver, CO 80264
                                                             D. Lamar Hawkins
        Christopher C. Simpson                               Guidant Law Firm
        Osborn Maledon PA                                    402 E. Southern Avenue
        2929 North Central Avenue, 21st Floor                Tempe, AZ 85282
        Phoenix, AZ 85012
                                                             Matthew D. Skeen, Jr.
                                                             217 East 7th Avenue
                                                             Denver, CO 80203



        And via first-class, United States mail, postage prepaid, addressed to the following:

        Summit Family Restaurants Inc.
        4340 East Indian School Road, Suite 21-305
        Phoenix, AZ 85018

                                                                     /s/ Rhonda A. Hanshe
                                                                     for Fox Rothschild LLP




                                                         6


125284106.1
